Citation Nr: 1538038	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-30 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a right ankle disability.

2. Entitlement to a rating in excess of 20 percent for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In April 2008, the Veteran participated in an RO hearing.  In August 2009, the Veteran testified before the undersigned Veterans Law Judge.  Transcripts of both proceedings have been prepared and associated with the Veteran's claims file.

In March 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2014 statement, the Veteran waived his right to have newly submitted evidence considered initially by the Agency of Original Jurisdiction (AOJ).  Thus, it properly before the Board to consider in the first instance.


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's right ankle disability has been manifested by weakness, pain, instability and marked loss of motion.  There is no competent evidence of ankylosis, nonunion or malunion of the ankle joint with marked ankle disability; malunion of os calcis or astragalus or astragalectomy.

2. For the entire appeal period, the Veteran's left ankle disability has been manifested by weakness, pain, instability and marked loss of motion.  There is no competent evidence of ankylosis, nonunion or malunion of the ankle joint with marked ankle disability; malunion of os calcis or astragalus or astragalectomy.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a right ankle disability are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2014).

2. The criteria for a rating in excess of 20 percent for a left ankle disability are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated September 2007, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board, therefore, finds that all notice required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided with VA examinations to assess the severity of his bilateral ankle disabilities in September 2007, December 2008, January 2009, and June 2014.  The Board finds these examinations are adequate for deciding the issue of entitlement to a higher rating for left and right ankle on appeal, as they involve a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and findings that are responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued that those VA examinations are somehow inadequate.

The Board notes that the June 2014 VA examiner explained that he was unable to speculate as any additional limitation of motion caused by flare-ups of the Veteran's bilateral ankle disabilities.  However, the United States Court of Appeals for Veterans Claims (Court) has indicated that such an analysis need not occur when the claimant is already receiving the highest rating for limitation of motion, such as in this Veteran's case for both ankles.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, any inability to determine additional limitation of motion caused by flare-ups is immaterial pursuant to the Court's reasoning in Johnson.

The Board is also satisfied that substantial compliance with the Board's March 2014 remand instructions has been achieved, as updated VA treatment records and all outstanding private treatment records identified by the Veteran have been obtained, and the Veteran was afforded a VA examination in June 2014, as discussed above.  See Stegall, supra.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's right ankle disability is rated under Diagnostic Codes 5010-5271.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  His left ankle is rated under Diagnostic Code 5271.

Traumatic arthritis, pursuant to Diagnostic Code 5010, is to be rated as degenerative arthritis under Diagnostic Code 5003, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Limitation of ankle motion is rated as 10 percent disabling when "moderate" in degree and 20 percent disabling when "marked" in degree.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  A 20 percent rating is the maximum rating available under Diagnostic Code 5271.  

Other potentially applicable diagnostic codes relating to the ankle are Diagnostic Code 5262 (malunion or nonunion of the tibia and fibula), Diagnostic Code 5270 (ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).  As will be discussed below, these conditions are not shown on examination; thus application of these diagnostic codes is not warranted.

VA treatment records dated August 2007 through March 2007 note swollen and sore ankles bilaterally.

The Veteran was afforded a VA examination in April 2007.  There, he reported gradual onset of ankle pain in 2002.  The Veteran also reported increased pain and inflammation around his ankle tendons.  He denied weakness, stiffness, heat and redness, instability, locking, fatigability and lack of endurance.  He rated pain as 4/10 and 9/10 during flare-ups, usually after standing for more than 30 minutes or after walking for more than 10 minutes.  He denied using a crutch, cane or brace.  He indicated that he used a walking stick during periods of great pain.

He reported being unable to stand for greater than 30 minutes, walk for more than 10 minutes or sit for more than 10 minutes without his legs elevated.  The examiner stated that this prevents the Veteran from climbing ladders, lifting, carrying, pushing or pulling.  It was noted that sedentary employment was limited because the Veteran reported ankle pain when the feet were dependent.  The Veteran reported increased pain after driving for more than 30 minutes.

Physical examination revealed a left ankle scar measuring 5.5 centimeters by .25 centimeters and a right ankle scar measuring 9.0 centimeters by .25 centimeters.  Scars were non tender, hyperpigmented, stable, superficial, non-keloid, with no evidence of adhesion to the underlying tissues or evidence of causing any restriction of movement.  The Veteran displayed bilateral dorsiflexion to 10 degrees, bilateral plantar flexion to 20 degrees, bilateral inversion to 10 degrees, bilateral eversion to 10 degrees, bilateral forefoot abduction to 10 degrees, and bilateral forefoot adduction to 20 degrees.  There was no further limitation of motion following repetitive-use testing.  Strength testing was normal bilaterally.  There was no objective evidence to show any further functional loss due to pain beyond the measured ranges.

There was no evidence of varus or valgus angulation of the os calcis in relation to the long axis of the tibia and fibula.  There was no evidence of fatigue, weakness or lack of endurance with repetitive use. 

VA treatment records dated April 2007 through December 2007 note complaints of sore ankles.  MRI studies showed right ankle fluid collection along the flexor hallucis longus with tenosynovial swelling, worse on the right.  It was noted that pain was interfering with the Veteran's daily activities.  

In September 2007, the Veteran was afforded a VA examination.  He displayed dorsiflexion to 10 degrees bilaterally.  Plantar flexion was to 20 degrees bilaterally.  Inversion was to 10 degrees bilaterally.  Eversion was to 10 degrees bilaterally.  Forefoot abduction was to 10 degrees bilaterally.  Forefoot adduction was to 20 degrees bilaterally.  Strength testing was normal bilaterally.  Instability was noted.  The Veteran rated pain as 6 out of 10 and 9 out of 10 during flare-ups.  The Veteran reported difficulty with walking and weight-bearing.  There was no objective evidence to show any additional loss of range of motion due to pain.

The Veteran stated that he could only walk one block and stand for one minute.  He stated that he was only able to drive for 30 minutes.  The Veteran denied using ankle braces.  The Veteran reported using his body for stability when entering and exiting a bath tub.  Gait was even.  Bilateral well-healed scars were noted.  

A December 2007 VA treatment record notes the use of ankle braces, but pain when the Veteran removes the braces.  There was no redness or heat.  Swelling was improved.  

In a January 2008 statement, the Veteran reported swelling and pain in both ankles.  He also reported wearing ankle braces and pain after removing the ankle braces.

In April 2008, the Veteran testified before a decision review officer (DRO). The Veteran's representative stated that the Veteran's ankle disabilities should be rated as ankylosis because the Veteran experiences stiffness and he experiences loss of range of motion in both ankles.  See DRO Hearing Transcript (Tr.) at 2.  The Veteran testified that he wears braces and that his ankles swell without braces.  See id at 2-3.  He also indicated that he has not been diagnosed with ankylosis.  See id at 3.  

An August 2008 VA treatment record notes bilateral ankle edema.  The Veteran reported being unable to walk much, increased ankle swelling, and his continual need for ankle lacers.  

In his September 2008 substantive appeal, the Veteran noted wearing ankle braces constantly to keep swelling down and to keep the ankles stable.

VA treatment records dated October 2008 through November 2008 note painful ankles, degenerative arthritis of the right ankle and an inability to walk long distances.

In December 2008, the Veteran was afforded a VA examination.  He reported being unemployed since 1995 due to a low back injury.  He stated that he wears his braces constantly.  The Veteran stated to the examiner that he is suffering from ankylosis.  The examiner stated that the Veteran ambulated with a normal gait and sat in a chair with his feet under the chair and his ankles dorsiflexed to a minimum of 10 degrees bilaterally.  While the Veteran ambulated without issue, he stated that he could not move his ankles when asked to dorsiflex, plantar flex, invert or evert the ankle.  The examiner noted a lack of apparent effort on the Veteran's part.  The examiner stated that because of the Veteran's apparent lack of effort, the examiner could not comment on any evidence of fatigue, weakness or lack of endurance with repetitive use.  The examiner observed that right and left dorsiflexion were to 15 degrees, as that is the minimum necessary to ambulate.  He also noted bilateral plantar flexion was to 45 degrees as there was no impairment shown in photographs.  The examiner also found inversion to 30 degrees on the right as he observed the Veteran attempt to remove his left shoe with his left foot.  The examiner stated that there was no objective evidence showing any additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  The examiner also indicated that there was no evidence of any ankylosis and the Veteran's disabilities have not resulted in the functional loss of use of the ankles. 

VA treatment records dated November 2008 through April 2009 noted bilateral ankle pain, degenerative arthritis of the right ankle, and an inability to walk due to pain.

The Veteran was afforded another VA examination in January 2009.  There, the Veteran reported only being able to walk one block before his ankles begin hurting. He also stated that sitting in a certain position for more than 10 minutes caused ankle swelling and pain.  The Veteran reported wearing bilateral ankle braces.  The examiner noted an eight centimeter scar on the Veteran's right ankle that was nontender to palpitation and not adhered to underlying tissue.  The examiner noted a six centimeter scar on the Veteran's left ankle.  It is nontender to palpitation and not adhered to underlying tissue.  The Veteran displayed bilateral ankle dorsiflexion to 0 degrees, plantar flexion to 40 degrees, inversion was to 30 degrees and eversion to 15 degrees.  There was no varus or valgus angulation of the os calcis bilaterally.  The examiner stated that complaints of fatigue, weakness and lack of endurance do not limit joint function further bilaterally.  The examiner also stated that there was no evidence of flare-ups bilaterally.  
Several photographs of the Veteran's ankles, received in January 2009, are of record.

In August 2009, the Veteran testified at a Board hearing.  There, he reported wearing braces and stockings daily.  See Board Hearing Tr. at 5.  He stated that he is unable to walk far due to pain and throbbing.  See id.  He testified that if he did not wear braces, his ankles would give out.  See id at 7.  He stated that he is unable to perform household chores, like climbing a ladder and mowing the lawn.  See id.  The Veteran reported being unemployed, in part, because of his ankle disabilities.  See id. at 10.

Treatment records dated from January 2009 to January 2014 note bilateral ankle pain treated with pain medication.  A November 2013 treatment record noted range of motion was limited by pain.  Instability was also noted in the November 2013 treatment record. 

A January 2014 VA treatment record noted pain in the ankles with relief after taking pain medication.

The Veteran was afforded a VA examination in June 2014.  There, the Veteran reported taking pain medication to treat ankle pain.  He noted that his ankles turn when walking on uneven ground.  The Veteran reported using ankle braces constantly.  The Veteran did not report flare-ups of his ankle disabilities.  Range of motion showed right ankle plantar flexion to 30 degrees, where pain began and right ankle dorsiflexion to 10 degrees, where pain began.  He also displayed left ankle plantar flexion to 30 degrees, where pain began and left ankle dorsiflexion to 10 degrees, where pain began.  Repetitive-use testing did not reveal any further limitation of motion.  Functional loss in the form of less movement than normal and pain on movement was noted.  Muscle strength testing was normal, as was joint stability testing.  There was no evidence of ankylosis.  A stable single linear surgical scar located in the medial right ankle region was noted.  It measured six centimeters, and was non-tender and not painful.  There was no evidence of any left ankle scar.  Imaging studies revealed arthritis in both ankles.  The examiner stated that the Veteran's ankle disabilities do not impact his ability to work.
A July 2014 private treatment record noted x-rays of the ankles were compatible with age consistent arthropathy.

During this period, the Veteran is in receipt of the maximum schedular ratings for his bilateral ankles under Diagnostic Code 5271.  In addition, the Board has reviewed all of the other potentially applicable Diagnostic Codes and has determined that a rating under an alternative Diagnostic Code would not result in an increased rating.  To that end, Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) do not allow for ratings in excess of 20 percent, so employment of these codes does not avail the Veteran.  Moreover, as there is no evidence of tibia or fibula impairment of record, a rating in excess of 20 percent is not appropriate.

The Board acknowledges the Veteran's argument that he suffers from ankylosis in both ankles.  Ankylosis is a condition in which a "a joint is fixed, or 'frozen' in one position."  Villareal v. Principi, 18 Vet. App. 13 (2001).  As the above-cited evidence indicates that the Veteran achieves some range of motion in his ankles, ankylosis is not demonstrated.  In this regard, the Veteran specifically testified that he has never been told that he has ankylosis, and every VA examiner who has examined the Veteran has stated that the Veteran does not experience ankylosis.  To the extent the Veteran contends otherwise, he does not possess the requisite specialized knowledge and training to assert that he experiences ankylosis, and even if he did, his assertions are not credible in light of the remainder of the medical evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, an increased rating under Diagnostic Code 5270 for ankylosis is not warranted. 

Further, the Board need not address the potential for higher ratings based on functional loss, given that the Veteran is in receipt of the schedular maximum for limitation of motion for both ankles.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. §§ 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

The Board has also considered the Veteran's scars in the evaluation of the service-connected left and right ankle disabilities.  The June 2014 VA examiner, however, explained that all scars were superficial and the total area of those scars was not greater than 39 square centimeters (6 square inches) each.  There is no evidence that any ankle scars are greater than 30 square centimeters each or painful or unstable.  As such, separate, compensable ratings for the residual scars are not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected ankle disabilities.  As indicated above, the Veteran's ankle disabilities are manifested by pain, loss of motion, swelling and stiffness that results in difficulty with weight-bearing and ambulation.  The rating schedule specifically contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance, weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, referral for extraschedular consideration is not warranted.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran has recently asserted unemployability, in part, due to his service-connected ankle disabilities, at his December 2008 VA examination, he reported unemployability due solely to a back condition.  Critically, the 2008 examiner reported no functional loss of the Veteran's ankles, there is no other competent evidence of record that his ankle disabilities alone cause him to be unemployable.  To the contrary, the June 2014 VA examiner specifically stated that the Veteran's ankle disabilities do not impact his ability to work.  Simply, there is no competent and credible evidence that the Veteran's service-connected ankle disabilities, alone, cause him to be unemployable.  Thus, the issue of entitlement a TDIU has not been reasonably raised by the claimant or the record, and it shall not be further addressed.


ORDER

Entitlement to a disability rating in excess of 20 percent for a right knee disability is denied.

Entitlement to a disability rating in excess of 20 percent for a left knee disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


